Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 20-21964-CIV-ALTONAGA/Goodman

 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,
 v.

 TCA FUND MANAGEMENT GROUP CORP.,
 et al.,

        Defendants, and

 TCA GLOBAL CREDIT FUND, LP; et al.,

        Relief Defendants.
                                                    /

           JUDGMENT OF PERMANENT INJUNCTION AND OTHER RELIEF

        THIS CAUSE came before the Court on Plaintiff, the Securities and Exchange

 Commission’s (“SEC[’s]” or “Commission[’s]”) Notice of Partial Settlement and Unopposed

 Motion for Entry of Judgment [ECF No. 6]. The Commission having filed a Complaint [ECF No.

 1] and an Unopposed Expedited Motion and Memorandum of Law for Appointment of Receiver

 (“Receiver Order”) [ECF No. 3], and Defendants TCA Fund Management Group Corp. (“TCA”)

 and TCA Global Credit Fund GP, Ltd. (“GP”) (collectively, “Defendants”), and Relief Defendants

 TCA Global Credit Master Fund, LP, TCA Global Credit Fund, Ltd., and TCA Global Credit Fund,

 LP (collectively, “Relief Defendants”) having entered a general appearance; consented to the

 Court’s jurisdiction over Defendants and Relief Defendants and the subject matter of this action;

 consented to entry of this Judgment of Permanent Injunction and Other Relief (“Judgment”)

 without admitting or denying the allegations of the Complaint (except as to personal and subject

 matter jurisdiction); waived findings of fact and conclusions of law; and waived any right to appeal
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 2 of 9
                                                CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 from this Judgment, it is ORDERED AND ADJUDGED that the Motion [ECF No. 6] is

 GRANTED as follows:

                                                   I.
                             PERMANENT INJUNCTIVE RELIEF

                                                 A.
                                 Section 17(a) of the Securities Act

        IT IS HEREBY ORDERED that Defendants TCA and GP are permanently restrained

 and enjoined from violating, directly or indirectly, Section 17(a) of the Securities Act of 1933

 (“Securities Act”), 15 U.S.C. § 77q(a), in the offer or sale of any security by the use of any means

 or instruments of transportation or communication in interstate commerce or by use of the mails:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser,

 by, directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

 disseminating false or misleading documents, materials, or information or making, either orally or

 in writing, any false or misleading statement in any communication with any investor or

 prospective investor, about:

        (a) any investment in or offering of securities;

        (b) the valuation of any assets, investments, or securities;

        (c) any returns on investment or performance results;


                                                   2
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 3 of 9
                                                CASE NO. 20-21964-CIV-ALTONAGA/Goodman


        (d) the prospects for success of any product or company; or

        (e) compensation or fees paid to any person or entity.

        IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendants TCA’s and GP’s officers, agents,

 servants, employees, and attorneys; and (b) other persons in active concert or participation with

 Defendants TCA and GP, or with anyone described in (a).

                                                B.
                                Section 10(b) of the Exchange Act
                                   and Rule 10b-5 thereunder

        IT IS HEREBY ORDERED that Defendants TCA and GP are permanently restrained

 and enjoined from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act

 of 1934 (“Exchange Act”), 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder, see

 17 C.F.R. § 240.10b-5, by using any means or instrumentality of interstate commerce, or of the

 mails, or of any facility of any national securities exchange, in connection with the purchase or

 sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person,

 by directly or indirectly, (i) creating a false appearance or otherwise deceiving any person, or (ii)

 disseminating false or misleading documents, materials, or information or making, either orally or

 in writing, any false or misleading statement in any communication with any investor or

                                                  3
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 4 of 9
                                               CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 prospective investor, about:

        (a) any investment in or offering of securities;

        (b) the valuation of any assets, investments, or securities;

        (c) any returns on investment or performance results;

        (d) the prospects for success of any product or company; or

        (e) compensation or fees paid to any person or entity.

        IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendants TCA’s and GP’s officers, agents,

 servants, employees, and attorneys; and (b) other persons in active concert or participation with

 Defendants TCA and GP, or with anyone described in (a).

                                               C.
                         Sections 206(1) and 206(2) of the Advisers Act

        IT IS HEREBY ORDERED that Defendant TCA is permanently restrained and enjoined

 from violating, directly or indirectly, Sections 206(1) and 206(2) of the Investment Advisers Act

 of 1940 (“Advisers Act”), 15 U.S.C. §§ 80b-6(1) and 80b-6(2), by using the mails or any means

 or instrumentality of interstate commerce:

        (a)     to employ any device, scheme, or artifice to defraud any client or prospective client;

                or

        (b)     to engage in any transaction, practice, or course of business which operates as a

                fraud or deceit upon any client or prospective client;

 by directly or indirectly, (i) creating a false appearance or otherwise deceiving any any client or

 prospective client, or (ii) disseminating false or misleading documents, materials, or information

 or making, either orally or in writing, any false or misleading statement in any communication


                                                  4
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 5 of 9
                                                CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 with any any client or prospective client, about:

         (a) any investment in or offering of securities;

         (b) the valuation of any assets, investments, or securities;

         (c) any returns on investment or performance results;

         (d) the prospects for success of any product or company; or

         (e) compensation or fees paid to any person or entity.

         IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendant TCA’s officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Defendant

 TCA, or with anyone described in (a).

                                                 D.
                                 Section 206(4) of the Advisers Act
                                   and Rule 206(4)-8 thereunder

         IT IS HEREBY ORDERED that Defendant TCA is permanently restrained and enjoined

 from violating, directly or indirectly, Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4),

 and Rule 206(4)-8 thereunder, see 17 C.F.R. § 275.206(4)-8, by using the mails or any means or

 instrumentality of interstate commerce, while engaged in the business of advising a pooled

 investment vehicle for compensation as to the advisability of investing in, purchasing or selling

 securities:

         (a)    to make any untrue statement of a material fact or omit to state a material fact

                necessary to make the statements made, in the light of the circumstances under

                which they were made, not misleading, to any investor or prospective investor in a

                pooled investment vehicle; or



                                                     5
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 6 of 9
                                               CASE NO. 20-21964-CIV-ALTONAGA/Goodman


        (b)     otherwise engage in any act, practice, or course of business that is fraudulent,

                deceptive, or manipulative, with respect to any investor or prospective investor in

                a pooled investment vehicle;

 by directly or indirectly, (i) creating a false appearance or otherwise deceiving any investor or

 prospective investor, or (ii) disseminating false or misleading documents, materials, or information

 or making, either orally or in writing, any false or misleading statement in any communication

 with any investor or prospective investor, about:

        (a) any investment in or offering of securities;

        (b) the valuation of any assets, investments, or securities;

        (c) any returns on investment or performance results;

        (d) the prospects for success of any product or company; or

        (e) compensation or fees paid to any person or entity.

        IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendant TCA’s officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Defendant

 TCA, or with anyone described in (a).

                                                E.
                                Section 206(4) of the Advisers Act
                                  and Rule 206(4)-7 thereunder

        IT IS HEREBY ORDERED that Defendant TCA is permanently restrained and enjoined

 from violating Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and Advisers Act Rule

 206(4)-7, 17 C.F.R. § 275.206(4)-7, by use of the mails or any means or instrumentality of




                                                  6
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 7 of 9
                                               CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 interstate commerce, directly or indirectly failing to adopt and implement written policies and

 procedures reasonably designed to prevent violation of the Advisers Act and the rules thereunder.

        IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendant TCA’s officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Defendant

 TCA, or with anyone described in (a).

                                                 F.
                                  Section 207 of the Advisers Act

        IT IS HEREBY ORDERED that Defendant TCA is permanently restrained and enjoined

 from violating Section 207 of the Advisers Act, 15 U.S.C. § 80b-7, by willfully making untrue

 statements of material fact in Forms ADV filed with the Commission, or willfully omitting to state

 in such Forms ADV any material facts required to be stated therein.

        IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil Procedure

 65(d)(2), the foregoing paragraph also binds the following who receive actual notice of this

 Judgment by personal service or otherwise: (a) Defendant TCA’s officers, agents, servants,

 employees, and attorneys; and (b) other persons in active concert or participation with Defendant

 TCA, or with anyone described in (a).

                                                 II.

       DISGORGEMENT, PREJUDGMENT INTEREST, AND CIVIL PENALTIES

        IT IS FURTHER ORDERED that upon motion of the Commission, the Court shall

 determine whether it is appropriate to order disgorgement of ill-gotten gains and/or civil penalties

 pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d), and Section 21(d)(3) of the

 Exchange Act, 15 U.S.C. § 78u(d)(3), and as to Defendant TCA only, Section 209(e) of the


                                                  7
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 8 of 9
                                               CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 Advisers Act, 15 U.S.C. § 80b-9, against Defendants and, if so, the amounts of the disgorgement

 and/or civil penalties.   If disgorgement is ordered, Defendants shall pay prejudgment interest

 thereon, calculated from August 13, 2014, based on the rate of interest used by the Internal

 Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2).

 In connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

 hearing held on such a motion: (a) Defendants will be precluded from arguing that Defendants did

 not violate the federal securities laws as alleged in the Complaint; (b) Defendants may not

 challenge the validity of the Consent or this Judgment; (c) solely for the purposes of such motion,

 the allegations of the Complaint shall be accepted as and deemed true by the Court; and (d) the

 Court may determine the issues raised in the motion on the basis of affidavits, declarations,

 excerpts of sworn deposition or investigative testimony, and documentary evidence, without

 regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

 Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil

 penalties, the parties may take discovery, including discovery from appropriate non-parties.

                                                III.
                               INCORPORATION OF CONSENT

        IT IS FURTHER ORDERED that the Consent, including Defendants’ and Relief

 Defendants’ agreement to an Order Appointing a Receiver over them, is incorporated herein with

 the same force and effect as if fully set forth herein, and that Defendants and Relief Defendants

 shall comply with all of the undertakings and agreements set forth therein.

                                                IV.

                               RETENTION OF JURISDICTION

        IT IS FURTHER ORDERED that the Court retains jurisdiction of this matter for the



                                                 8
Case 1:20-cv-21964-CMA Document 7 Entered on FLSD Docket 05/12/2020 Page 9 of 9
                                               CASE NO. 20-21964-CIV-ALTONAGA/Goodman


 purposes of enforcing the terms of this Judgment.

                                                V.

                                RULE 54(b) CERTIFICATION

        There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.

        DONE AND ORDERED in Miami, Florida, this 12th day of May, 2020.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

 cc:    counsel of record




                                                 9
